987 So.2d 110 (2008)
Marcellino HERRERA-VEGA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1319.
District Court of Appeal of Florida, Fifth District.
June 20, 2008.
Rehearing Denied July 25, 2008.
Marcelino Herrera-Vega, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Herrera-Vega appeals from the summary denial of his Rule 3.850[1] motion for post-conviction relief. As to grounds 1, 2, 5, and 9, the trial court properly found that Herrera-Vega's motion was facially insufficient. However, as conceded by the State, Herrera-Vega should have been granted the opportunity to file an amended motion, if he could do so in good faith. Spera v. State, 971 So.2d 754 (Fla.2007). We affirm the remainder of the trial court's order.
AFFIRMED, in part; REVERSED in part; REMANDED.
PALMER, C.J., EVANDER and COHEN, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.850.